Filed 8/29/13 P. v. Magana CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E056823

v.                                                                       (Super.Ct.No. RIF1201028)

JESUS MONGE MAGANA,                                                      OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Michael B. Donner,

Judge. Affirmed.

         Susan Ferguson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
        Defendant ransacked a house in Perris taking, amongst other things, jewelry and

antique guns. He also stole a vehicle from the location. When defendant was driving the

vehicle, he was spotted by a Riverside County Sheriff’s deputy. Defendant resisted arrest

by driving at high speeds and attempting to evade the deputy. A jury convicted defendant

of vehicle theft (Pen. Code, § 666.5, subd. (a)); reckless evasion of a peace officer (Veh.

Code, § 2800.2); first degree burglary (Pen. Code, § 459); and resisting arrest by force or

violence (Pen. Code, § 69). After waiving his right to a jury trial, the trial court found

that defendant had suffered two prior convictions for which he served prison terms (Pen.

Code, § 667.5, subd. (b)). Defendant was sentenced to state prison for seven years, eight

months.

        Defendant appeals from the judgment, citing People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts, potential arguable issues, and requesting this court undertake a

review of the entire record.

                                              I

                               FACTUAL BACKGROUND

        Maria Coronel, Sr. lived at 23771 Cowie Avenue in Perris. She and her husband

went on vacation starting on January 11, 2012. Their daughter, Maria Coronel, Jr.,

watched their house for them. They left their Honda Accord at the house behind a locked

gate.




                                              2
       On January 20, 2012, Coronel, Jr. went to the house. She locked all of the doors

prior to leaving. She also secured the front gate. When she returned on January 21,

2012, she noticed the front gate was broken and the Honda was missing. All of the doors

in the house were open. A window was broken. Her parents’ bedroom door was open

even though it was usually locked; the door jamb was broken. Jewelry, cookware, an

antique rifle collection and wine were missing from inside the house. Coronel, Jr. called

the police around 1:00 p.m. that day. The Honda was reported stolen.

       Riverside County Sheriff’s Deputy Oscar Ortiz was on patrol in Perris driving a

marked patrol car around 9:00 p.m. on January 21. While on patrol, he observed

defendant driving the Coronel’s Honda. This area was less than two miles from the

Coronel’s residence. Deputy Ortiz activated his lights and siren. Defendant did not stop

and ran through a stop sign. Defendant took a turn too fast and lost control of the car.

       Deputy Ortiz exited his vehicle and ordered defendant to show his hands.

Defendant regained control of the Honda and sped away at approximately 70 miles per

hour. Defendant drove onto a dirt road that was a dead end and stopped the car.

       Defendant exited the car through the passenger side door. He ran toward the

nearby hills. Defendant was apprehended while trying to jump over a fence. He refused

to put his hands behind his back and Deputy Ortiz had to use force to put handcuffs on

defendant.

       The chrome rims on the Honda had been painted black. The ignition had been

torn out. Inside the car, underneath the driver’s seat, a baggie containing Coronel, Sr.’s

jewelry was found. Tools had been taken from the trunk. Several of the wine bottles

                                             3
were in the car. The Coronels did not know defendant. Only partial fingerprints that

could not be identified were found in the house.

                                            II

                                      DISCUSSION

       Defendant’s counsel proposed one issue for our independent review in her opening

brief as follows: whether there was sufficient evidence presented to sustain the jury’s

conviction of first degree burglary.1 We have reviewed the record and find the evidence

was sufficient to uphold the burglary conviction.

       On June 10, 2013, defendant requested appointment of counsel after his counsel

filed the instant Wende brief. We denied his request and offered him an additional

opportunity to file a personal supplemental brief, but he has not done so. Pursuant to the

mandate of People v. Kelly (2006) 40 Cal.4th 106, we independently reviewed the record

for potential error. We have now completed our independent review of the record and

find no arguable issues.




       1     Defendant’s counsel states whether the evidence was sufficient to support
defendant’s conviction of “robbery” but defendant was not convicted of robbery. We
presume she means burglary.

                                             4
                                        III

                                    DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                  RICHLI
                                                           Acting P. J.
We concur:

KING
                               J.


CODRINGTON
                               J.




                                         5